                                                                          "..■/v.v.NHAH OIV,
                 IN THE XJNITED   STATES DISTRICT COURT             FOR
                     THE SOUTHERN DISTRICT OF GEORGIA                 all9 HAY 28 AH|(: |5
                               SAVANNAH     DIVISION

                                                                      MX
JOSEPH RYAN KINNEY,                                                    so.m         ur



        Plaintiff,

V.                                                   CASE NO.     CV419-076


SHERIFF JOHN WILCHER,           CORRECT
HEALTH,      HARN,   Medical Nurse,
and OFFICER SINGLETON,
Medical Officer for Jail,

        Defendants.




                                      ORDER


        Before the Court        is the Magistrate Judge's Report and

Recommendation,        to     which    no    objections      have    been    filed.

(Doc.     4. )    After      careful    consideration,        the     report      and

recommendation        is     ADOPTED   as    the   Court's    opinion       in   this

case. Accordingly,           Plaintiff's complaint        (Doc.      1)   is hereby

DISMISSED WITHOUT PREJUDICE.                The Clerk of Court        is DIRECTED

to   close    this   case.


        SO ORDERED this                 day of May 2019.




                                            WILLIAM T. MOORE, Jj
                                            UNITED   STATES   DISTRICT      COURT
                                            SOUTHERN   DISTRICT      OF GEORGIA
